Exhibit 10.3

EXECUTION VERSION

FOURTH AMENDMENT

This Fourth Amendment (this “Agreement”), dated as of August 4, 2015, is entered
into by and among ANIXTER INC., a Delaware corporation (“Anixter”), the
Borrowing Subsidiaries (as defined in and party to the Credit Agreement and
identified on the signature pages hereto, and together with Anixter, the
“Borrowers”), the Guarantors (as defined in the Credit Agreement and identified
on the signature pages hereto, and together with the Borrowers, the “Loan
Parties”), the Lenders (as defined below) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”).

STATEMENT OF PURPOSE:

WHEREAS, the Borrowers, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent are parties to that certain Five-Year
Revolving Credit Agreement dated as of April 8, 2011 (as amended, supplemented
or otherwise modified as of the date hereof, the “Credit Agreement”).

WHEREAS, Anixter has requested, and subject to the terms and conditions set
forth herein, the Administrative Agent and the Lenders have agreed, to amend the
Credit Agreement as more specifically set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. All capitalized undefined terms used in this Agreement
(including, without limitation, in the introductory paragraph and the statement
of purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.

2. Amendments to Credit Agreement. Subject to the terms and conditions of this
Agreement, including without limitation the fulfillment of the conditions to
effectiveness specified in Section 3 below, the Credit Agreement is hereby
amended as follows:

(a) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“  ‘Consolidated EBITDA’ means, for any period, for the Consolidated Group
calculated in accordance with Agreement Accounting Principles, (a) Consolidated
Net Income for such period taken as a single accounting period plus (b) the sum
of the following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) the provision for depreciation and
amortization expense of the Consolidated Group for such period, (ii) income
taxes of the Consolidated Group for such period, (iii) net interest expense of
the Consolidated Group for such period and (iv) reasonable and documented
transaction costs and expenses related to an acquisition permitted hereunder;
provided that there shall be excluded from Consolidated EBITDA any non-cash
gains or losses during such period and any non-operating gains or losses
(including, without limitation, extraordinary or unusual gains or losses, gains
or losses arising from the sale of capital assets or the sale of owned buildings
and properties and other non-recurring gains or losses) during such period.”



--------------------------------------------------------------------------------

(b) The definition of “Consolidated Funded Indebtedness” in Section 1.01 of the
Credit Agreement is hereby amended by adding the following proviso at the end of
such definition:

“provided further that, for purposes of calculating the Consolidated Funded
Indebtedness, during the period commencing on the date the Permitted 2015 Senior
Indebtedness is incurred and continuing through and including the earliest of
(i) the date that such Indebtedness is repaid in full, (ii) the date that the
Permitted 2015 Senior Indebtedness is used to fund the Permitted 2015
Acquisition and (iii) January 15, 2016, Consolidated Funded Indebtedness will
not include the Permitted 2015 Senior Indebtedness.”

(c) The definition of “Eurocurrency Rate” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
definition:

“Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.”

(d) The following new definitions are hereby inserted into Section 1.01 of the
Credit Agreement in proper alphabetical order:

“  ‘Permitted 2015 Acquisition’ means the acquisition (which shall include any
fees and expenses related thereto) by Anixter of the “Power Solutions” segment
of HD Supply, Inc. pursuant to the terms of that certain Purchase Agreement
(including all schedules and exhibits thereto), dated as of July 15, 2015, by
and among HD Supply, Inc., HD Supply Holdings, LLC, HD Supply GP & Management,
Inc., HD Supply Power Solutions Group, Inc. and Brafasco Holdings II, Inc., as
sellers, and Anixter, as buyer, which such acquisition is funded by, or prior to
the consummation thereof is intended to be funded by, the Permitted 2015 Senior
Indebtedness.

‘Permitted 2015 Senior Indebtedness’ means any unsecured Indebtedness incurred
by Anixter pursuant to Section 7.01(f) the net cash proceeds of which shall be
used solely to fund the Permitted 2015 Acquisition.”

(e) Article VI of the Credit Agreement is hereby amended by adding the following
new Section 6.14:

“6.14 Permitted 2015 Senior Indebtedness.

(a) If (i) Anixter does not use the net cash proceeds of the Permitted 2015
Senior Indebtedness to fund the Permitted 2015 Acquisition by January 15, 2016
or (ii) the purchase agreement executed in connection with the Permitted 2015
Acquisition is terminated for any reason prior to January 15, 2016, immediately
upon the earlier of such dates Anixter shall prepay in full, by mandatory
redemption or otherwise, the Permitted 2015 Senior Indebtedness.

(b) At all times during the period commencing on the date the Permitted 2015
Senior Indebtedness is incurred and continuing through and including the earlier
of (i) the date that such Indebtedness is repaid in full or (ii) the date that
such Indebtedness is used to fund the Permitted 2015 Acquisition, Anixter shall
maintain, individually or through a combination of the following, unrestricted
domestic cash and Cash Equivalents, as reflected on its balance sheet, in an
amount equal to or greater than the amount necessary to fully repay all
outstanding obligations on the Permitted 2015 Senior Indebtedness (including,
without limitation, the outstanding principal of, premium, if any, interest and
fees).”

 

2



--------------------------------------------------------------------------------

(f) Section 8.01(b) of the Credit Agreement is hereby amended by inserting “,
6.14” immediately after the reference to “6.12” in such Section.

3. Conditions to Effectiveness. This Agreement shall be deemed to be effective
upon the Administrative Agent’s receipt of counterparts of this Agreement
executed by the Administrative Agent, the Required Lenders and each of the Loan
Parties.

4. Effect of this Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Agreement shall not be
deemed (a) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with any Loan Party or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the Loan
Parties, on the one hand, and the Administrative Agent or any other Lender, on
the other hand. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement as modified hereby.

5. Representations and Warranties/No Default. By its execution hereof, each Loan
Party hereby certifies, represents and warrants to the Administrative Agent and
the Lenders that:

(a) each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents that are subject to materiality or Material Adverse
Effect qualifications are true, correct and complete and that all
representations and warranties of the Loan Parties contained in this Agreement
and the other Loan Documents that are not subject to materiality or Material
Adverse Effect qualifications are true, correct and complete in all material
respects;

(b) no Default or Event of Default has occurred or is continuing or would result
after giving effect to this Agreement and the transactions contemplated hereby;

(c) it has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each other document executed in connection herewith to which it is
a party in accordance with their respective terms and the transactions
contemplated hereby; and

(d) this Agreement and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of each Loan
Party, and each such document constitutes the legal, valid and binding
obligation of each such Loan Party, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.

 

3



--------------------------------------------------------------------------------

6. Reaffirmations. Each Loan Party (a) consents to this Agreement and agrees
that the transactions contemplated by this Agreement shall not limit or diminish
the obligations of such Person, or release such Person from any obligations,
under any of the Loan Documents to which it is a party, (b) confirms and
reaffirms its obligations under each of the Loan Documents to which it is a
party and (c) agrees that each of the Loan Documents to which it is a party
remain in full force and effect and are hereby ratified and confirmed.

7. Other Interpretive Provisions. Each Loan Party, each Lender and the
Administrative Agent agrees that any definition of or reference to any
agreement, instrument or other document in the Credit Agreement or other Loan
Document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document).

8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF
ANOTHER STATE’S LAW.

9. Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

10. Electronic Transmission. A facsimile, telecopy, pdf or other reproduction of
this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy, pdf or
other reproduction hereof.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

BORROWERS AND GUARANTORS: ANIXTER INC.,
as a Borrower and a Guarantor By:   /s/ Rodney Shoemaker Name:   Rodney
Shoemaker Title:   Senior Vice President ANIXTER INTERNATIONAL LTD.,
as a Borrower By:   /s/ Theodore Dosch Name:   Theodore Dosch Title:   Director
ANIXTER CANADA INC.,
as a Borrower By:   /s/ Rodney Shoemaker Name:   Rodney Shoemaker Title:  
Treasurer EURINVEST B.V.,
as a Borrower By:   /s/ Rodney Shoemaker Name:   Rodney Shoemaker Title:   by
Power of Attorney ANIXTER EUROTWO HOLDINGS B.V.,
as a Borrower By:   /s/ Rodney Shoemaker Name:   Rodney Shoemaker Title:   by
Power of Attorney

Anixter Inc.

Fourth Amendment

Signature Page



--------------------------------------------------------------------------------

ANIXTER BELGIUM B.V.B.A.,
as a Borrower By:   /s/ Philippe Walpot Name:   Philippe Walpot Title:   by
Power of Attorney Executed outside of Belgium ANIXTER INTERNATIONAL INC.,
as a Guarantor By:   /s/ Rodney Shoemaker Name:   Rodney Shoemaker Title:  
Senior Vice President – Treasurer ANIXTER-REAL ESTATE, INC.,
as a Guarantor By:   /s/ Rodney Shoemaker Name:   Rodney Shoemaker Title:   Vice
President – Treasurer ANIXTER INFORMATION SYSTEMS CORPORATION,
as a Guarantor By:   /s/ Rodney Shoemaker Name:   Rodney Shoemaker Title:   Vice
President – Treasurer ANIXTER FINANCIAL INC.,
as a Guarantor By:   /s/ Rodney Shoemaker Name:   Rodney Shoemaker Title:   Vice
President – Treasurer

Anixter Inc.

Fourth Amendment

Signature Page



--------------------------------------------------------------------------------

ANIXTER PROCUREMENT CORPORATION,
as a Guarantor By:   /s/ Rodney Shoemaker Name:   Rodney Shoemaker Title:  
Treasurer

Anixter Inc.

Fourth Amendment

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent, a Lender, the Swing Line Lender and the L/C Issuer By:  
/s/ Mark Halldorson Name:   Mark H. Halldorson Title:   Director

Anixter Inc.

Fourth Amendment

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as a Lender By:   /s/ Stuart Bonomo Name:   Stuart Bonomo Title:   Director

Anixter Inc.

Fourth Amendment

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Lender By:   /s/ Erik Barragan Name:   Erik Barragan Title:   Associate

Anixter Inc.

Fourth Amendment

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK,
as a Lender By:   /s/ Daniel J. Clarke, Jr. Name:   Daniel J. Clarke, Jr. Title:
  Managing Director FIFTH THIRD BANK, operating through its Canadian Branch, as
its Applicable Designee By:   /s/ Ramin Ganjavi Name:   Ramin Ganjavi Title:  
Director

Anixter Inc.

Fourth Amendment

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Patrick Flaherty Name:   Patrick Flaherty Title:   Vice President

Anixter Inc.

Fourth Amendment

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK,
as a Lender By:   /s/ Chris Hursey Name:   Chris Hursey Title:   Director

Anixter Inc.

Fourth Amendment

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Jerrod Clements Name:   Jerrod Clements Title:   Assistant Vice
President

Anixter Inc.

Fourth Amendment

Signature Page